[exhibit101grbk20182001.jpg]
Exhibit 10.1 AMENDED AND RESTATED GREEN BRICK PARTNERS, INC. 2014 OMNIBUS EQUITY
INCENTIVE PLAN STOCK BONUS AWARD AGREEMENT This Amended and Restated Stock Bonus
Award Agreement (this “Agreement”), effective as of the 12th day of March, 2019
by and between Green Brick Partners, Inc., a Delaware corporation (the
“Company”), and Summer Loveland (the “Participant”), evidences the grant by the
Company of an Award of Common Stock to the Participant and the Participant’s
acceptance of the Award in accordance with the provisions of the Company’s 2014
Omnibus Equity Incentive Plan (the “Plan”). Unless otherwise provided herein,
all capitalized terms shall have the same meaning as set forth in the Plan. The
Company and the Participant agree as follows: WHEREAS, the Committee has
determined that it is in the best interests of the Company to pay the
Participant a discretionary bonus in the amount of $100,000, 40% of such amount
payable in cash on or before March 15, 2019 and the remaining 60% of such amount
payable in the form of a Stock Bonus Award of fully vested shares of Common
Stock (the “Additional 2018 Bonus”) granted under the Plan on March 12, 2019. 1.
Basis for Award. This Stock Bonus Award (as defined below) is made under Section
10 of the Plan for services rendered to the Company by the Participant. 2. Stock
Awarded. The Company hereby awards to the Participant 6,5211 shares of Common
Stock subject to the terms and conditions set forth in the Plan and this
Agreement (the “Stock Bonus Award”). 3. Vesting. The Stock Bonus Award is 100%
vested and non-forfeitable. 4. Compliance with Laws and Regulations. The
transfer of Common Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Common Stock may be listed at the time of such transfer. 5. Tax Withholding. The
Company shall have the right, and is hereby authorized, to withhold the amount
of any applicable withholding taxes in respect of the Annual Bonus, including in
respect of the Stock Bonus Award granted hereunder. The Participant may satisfy
such withholding (i) in cash or by check, (ii) by having the Company withhold
from the number of shares of Common Stock otherwise issuable pursuant to the
Award a number of shares with a fair market value equal to such withholding
liability or (iii) by such other method as the Committee may permit in
accordance with applicable law. 1 # of shares = ($ Additional Bonus amount x
60%)/$ Closing price of GRBK on day prior to Grant Date; rounded down to the
nearest whole share. 1 4824-6324-2633 v4



--------------------------------------------------------------------------------



 
[exhibit101grbk20182002.jpg]
6. Nontransferability. Except as otherwise provided in the Plan, the Stock Bonus
Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance. 7. Representations and Warranties of
Participant. The Participant represents and warrants to the Company that: (a)
Agrees to Terms of the Plan. The Participant has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. The Participant acknowledges that there
may be adverse tax consequences upon the grant of the Stock Bonus Award or
disposition of such shares of Common Stock and that the Participant should
consult a tax adviser prior to such time. (b) Cooperation. The Participant
agrees to sign such additional documentation as may reasonably be required from
time to time by the Company to effectuate the transfer of the Common Stock
underlying the Stock Bonus Award or as otherwise contemplated by this Agreement
or the Plan. 8. Governing Law; Modification. This Agreement shall be governed by
the laws of the State of Delaware without regard to the conflict of law
principles. The terms of this Agreement may not be modified or waived except in
writing signed by both parties that expressly refers to the term being waived or
modified. 9. Plan. The terms and provisions of the Plan are incorporated herein
by this reference and the Participant hereby, acknowledges receiving the copy of
the Plan. Except as otherwise specifically provided herein, this Award shall be
subject to all of the terms of the Plan. If the provisions of this Agreement
conflict with the discretionary terms of the Plan, the Agreement shall govern
and control. 10. Counterparts/Facsimile. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Facsimile copies or
other reproduction of the parties’ signatures shall have the same force and
effect as original signatures. [Signature Page Next] 2 4824-6324-2633 v4



--------------------------------------------------------------------------------



 
[exhibit101grbk20182003.jpg]
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written. GREEN BRICK PARTNERS, INC. By: /s/ James R. Brickman Name:
James R. Brickman Title: Chief Executive Officer PARTICIPANT /s/ Summer Loveland
Name: Summer Loveland [Signature Page to Stock Bonus Award Agreement (Loveland)]



--------------------------------------------------------------------------------



 
[exhibit101grbk20182004.jpg]
GREEN BRICK PARTNERS, INC. 2014 OMNIBUS EQUITY INCENTIVE PLAN WITHHOLDING
ELECTION FORM RETURN TO: Green Brick Partners, Inc. 2805 North Dallas Parkway,
Suite 400 Plano, Texas 75093 Attention: Chief Financial Officer This Withholding
Election Form must be received no later than by 5:00 pm Central Time on March
12, 2019. 1. Stock Bonus Award. The undersigned has been awarded a Stock Bonus
Award consisting of fully vested shares of Common Stock, which will be issued on
March 12, 2019 (the “Stock Bonus Award”). The undersigned is required to pay to
the Company the amount of any required withholding taxes (the “Withholding
Obligation”) in respect of such Stock Bonus Award. 2. Withholding Election. The
undersigned hereby elects to satisfy such Withholding Obligation in respect of
the Stock Bonus Award as follows (check one): [ ] Cash: The undersigned must
make a check payable to “Green Brick Partners, Inc.” for the amount of the
Withholding Obligation, which check must be received by the Chief Financial
Officer no later than by 5:00 pm Central Time on March 12, 2019. [X] Share
Withholding: The Company will reduce the number of shares of Common Stock that
would have been issued pursuant to the Stock Bonus Award by a number of shares
with a Fair Market Value equal to such Withholding Obligation. In the absence of
an affirmative election, the Company will use Share Withholding for the
Withholding Obligation. 3. Capitalized terms used but not otherwise defined in
this Withholding Election Form shall have the meanings ascribed to such terms in
the Green Brick Partners, Inc. 2014 Omnibus Equity Incentive Plan. 4. Any
election made pursuant to this Withholding Election Form shall be irrevocable as
of the time made. 4824-6324-2633 v4



--------------------------------------------------------------------------------



 
[exhibit101grbk20182005.jpg]
Acknowledged and agreed: _____________________________ Name: Summer Loveland
Date: [Signature Page to Withholding Election Form (Loveland)] 4824-6324-2633 v4



--------------------------------------------------------------------------------



 